DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA: This application is a 371 of PCT/EP2018/067355 06/28/2018, with priority to EP 17178751.8 06/29/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13 2022 has been entered.
 
 Status of Claims and Election/Restrictions
Claims 1-4, 10-14 and 16-20 are under examination.
	For the first species, Applicant elected, the AMPA Receptor Inhibitor perampanel.1

    PNG
    media_image1.png
    272
    291
    media_image1.png
    Greyscale

	For the second species, Applicant elected the combination of perampanel with decanoic acid aka capric acid for "a single pharmaceutical formulation" species.

    PNG
    media_image2.png
    91
    280
    media_image2.png
    Greyscale

In particular, the Applicant hereby elects that the decanoic acid is at least 50% by weight of the total fatty acid content, and the decanoic acid is in the form of medium chain triglycerides that are at least 50% of the total fat content of the composition. 
	Additionally, Applicant elected perampanel administration in a dose of 4mg/day to 12 mg/day.
	For the third species, Applicant elected oral administration for the "route of administration" species.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive, see below Response to Attorney arguments section.
The objection to claim 20 has been withdrawn in light of its amendment.
The rejection claim 20 under 35 USC 112(b) has been withdrawn in light of its amendment.
In light of Applicant’s arguments and amendment of claims 1-3, the following Non-Final Office action has been issued.

New Claim Rejections Necessitated by Amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. BRAIN 2016: 139; 431–443. 
	Amended Claim 1 is directed to a method for treating epilepsy in an individual in need thereof, the method comprising administering to the individual a composition comprising about 200 g/L to about 500 g/L decanoic acid in combination with an additional ingredient selected from the group consisting of perampanel, a pharmaceutically acceptable salt thereof, an AMPA receptor inhibitor that binds to the same AMPA receptor site as perampanel, and combinations thereof.
	By way of background, the claimed invention’s specification notes that medium chain triglyceride (MCT) diets have long been recognized as treatment for epilepsy, since 1971, see page 1 of Specification. As noted by the specification, the cited prior art Chang, has identified the MCT, decanoic acid, as an inhibitor of AMPA receptors, see page 2 of the specification.  As noted by the specification, perampanel, is a known AMPA receptor antagonist indicated for related seizure and epileptic disorders, see page 2 of the Specification.  As noted above, a broad and reasonable interpretation of claim 1 is the administration of a combination composition of perampanel and decanoic acid to the subject patients in need, those suffering from epilepsy and seizures. It is pointed out, claim 1 places no limitations upon dosages of either perampanel or decanoic acid. Therefore, prior art directed to the treatment of seizures and epilepsy with these two claimed compounds are relevant to the obviousness analysis/rejection.
	Similar to claim 1, claim 2 is a method of treating epilepsy in an individual in need comprising perampanel in combination with about 200 g/L to about 500 g/L decanoic acid; claim 3 is directed to a method of treating epilepsy in need comprising administering an AMPA receptor inhibitor that binds to the same AMPA receptor site as perampanel in combination with about 200 g/L to about 500 g/L decanoic acid.
	Initially, it is noted that the amended claim limitations describing the concentration of the administered decanoic acid do not necessarily overcome the cited prior art, as it is a concentration of decanoic acid and NOT necessarily the amount of decanoic acid administered to the epileptic individual in need.  In other words while the concentration limitation provides adequate description of the decanoic acid to be administered, b/c its volume based, the subject in need can be administered any amount of decanoic acid depending upon the liter volume of decanoic acid to be administered to said subject.  Accordingly, as Chang and the balance of the cited art describes the administration of decanoic acid in combination with AMPA inhibitors, the concentration describing the decanoic acid does not provide a limitation to overcome the cited prior art, as it does not claim the amount administered to the patient in need.
	Regarding claims 1-3, Chang teaches that decanoic acid controls seizures and treats epilepsy via direct AMPA receptor inhibition, see title and abstract.
	Regarding the administration of decanoic acid to a subject in need, Chang discloses a previous in vivo pharmacokinetic study demonstrated that decanoic acid is more than valproic acid, the branched chain fatty acid isomer of octanoic acid, used in the treatment of epilepsy, see page 432, column 1. This disclosure provides one of ordinary skill in the art the rationale to treat subjects in need with decanoic acid as required by the claim 1. 
	Regarding claims 1-3, Chang teaches perampanel acts to treat seizures and drug-resistant epilepsy, see page 439, second column, last paragraph. Chang teaches that both perampanel and decanoic acid bind/act upon the AMPA receptor channel at separate locations upon the receptor, where decanoic acid may exhibit a different physiological effect to perampanel, Id.
	Regarding claims 1-3 and the combination of perampanel and decanoic acid, Chang teaches as perampanel and decanoic acid act at separate sites, it is possible that they have a cooperative effect at the AMPA receptor, suggesting that perampanel and the ketogenic diet (via decanoic acid) could be synergistic, see page 441, column 2, last paragraph. 
	Furthermore, with regard to treating a subject in need of the combination of perampanel and decanoic acid, this disclosure of synergism between the two would suggest to one of ordinary skill in the art the rationale to treat subjects in need with the perampanel and decanoic acid as required by the claim 1.
	The rationale to support a finding of obviousness is the combination of prior art elements according to known methods (the elements being the teaching of Chang that perampanel and decanoic acid may act synergistically upon the AMPA receptor according to the known method of treating epilepsy with them) to predictably arrive at the claimed invention. 
	Regarding claim 4 and the limitation of either separate or sequential administration of the additional ingredient, perampanel and decanoic acid, Chang teaches and suggests co-administration of perampanel and decanoic acid, see page 441, column 2, last paragraph, where such co-administration, by virtue of the definition of co-administration, can occur separately or in a sequence optimized by one of ordinary skill in the art, via the teaching by Chang, that the cooperative effect at the AMPA receptor of the two, could be synergistic. 
	Regarding claim 10 and the identification of a subject that would respond to AMPA receptor inhibition, Chang identifies the two compounds act at separate sites of the AMPA receptor in a subject, see page 441, column 2, last paragraph.
	Regarding claim 11 and the limitation of decanoic acid in the form of a triglyceride, as evidenced by Chang, decanoic acid is a medium chain triglyceride (MCT), see abstract. More specifically, Chang teaches that subjects who cannot comply with a medium chain triglyceride diet, better tolerate a normal diet with just added decanoic acid, e.g. in the form of a triglyceride, see page 441, 2nd column, last paragraph.
	Regarding claims 12 and 13 and the limitation of administering decanoic acid as a food, or comprised as a medical food, Chang teaches use of decanoic acid fed to subjects for its effect on seizure control, see page 442, first column. More specifically, Chang teaches that dietary MCT oils (where it is known that decanoic acid is a medium chain triglyceride (MCT)), concomitant with a non-restricted carbohydrate diet, Id. Additionally, Chang teaches decanoic acid is a major constituent of the MCT ketogenic diet, thus suggesting decanoic acid as a food stuff, see page 440, column 1, last paragraph.
	Further, regarding the limitation of claim 14 and the limitation of acceptable carriers, the various teachings of Chang above, the use of decanoic acid as a food stuff or as component of an MCT ketogenic diet, suggest decanoic acid in a composition further comprising a carrier, diluent or excipients. 
	Claim 16 is directed to the composition of claim 1 where in the AMPA receptor inhibitor is perampanel, Chang teaches perampanel acts to treat seizures and drug-resistant epilepsy, see page 439, second column, last paragraph. Chang teaches that both perampanel and decanoic acid bind/act upon the AMPA receptor channel at separate locations upon the receptor, where decanoic acid may exhibit a different physiological effect to perampanel, Id. 
	Therefore, the claimed invention is prima facie obvious.

Claim 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. BRAIN 2016: 139; 431–443, as applied to claims 1-4,10-14 and 16 in view of US Pub 20160158183.
By way of background, the claimed invention’s specification notes that medium chain triglyceride (MCT) diets have long been recognized as treatment for epilepsy, since 1971, see page 1 of Specification. As noted by the specification, the cited prior art Chang, has identified the MCT, decanoic acid, as an inhibitor of AMPA receptors, see page 2 of the specification.  As noted by the specification, perampanel, is a known AMPA receptor antagonist indicated for related seizure and epileptic disorders, see page 2 of the Specification. Further, the cited prior art US Pub 183 discloses MCT combined with the claimed AED perampanel in pharmaceutical in a single pharmaceutical compositions as claimed.
Regarding claim 17 and the limitation where the composition is a single pharmaceutical formulation, i.e., perampanel and the ten carbon decanoic acid, US Pub 183 discloses a combination of a medium chain triglyceride and anti-epileptic drug (AED), see claim 1.  Further, US Pub 183 discloses the MCT would be 5-12 carbons (see claim 4) and where such MCT is combined with perampanel as the AED, see claim 8. In particular, paragraph 83 of US Pub 183 discloses a composition administered in a pharmaceutical composition that includes the AED and MCT. 
Regarding claim 20 and a daily dose comprising 4 to 12 mg of perampanel, US Pub 183 discloses “Generally, the AED can be administered to the animal in any amount that is sufficient for treatment of epilepsy. In one embodiment, the AED can be administered in an amount of about 0.1 mg/kg/day to about 50 mg/kg/day. In one aspect, the AED can be administered in an amount of 20 mg/kg/day to 30 mg/kg/day.” See paragraph 48.
	Regarding claim 21 and oral administration, US Pub 183 discloses a dietary regime (i.e. oral administration) of a combination of the AED and medium chain triglyceride, see claim 1. 
	Therefore, the claimed invention is prima facie obvious.

Claim 1-4, 10-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/186570 and Frampton Drugs (2015) 75:1657–1668.
	Amended Claim 1 is directed to a method for treating epilepsy in an individual in need thereof, the method comprising administering to the individual a composition comprising decanoic acid in combination with an additional ingredient selected from the group consisting of perampanel, a pharmaceutically acceptable salt thereof, an AMPA receptor inhibitor that binds to the same AMPA receptor site as perampanel, and combinations thereof.
	By way of background, the claimed invention’s specification notes that medium chain triglyceride (MCT) diets have long been recognized as treatment for epilepsy, since 1971, see page 1 of Specification. As noted by the specification, the cited prior art Chang, has identified the MCT, decanoic acid, as an inhibitor of AMPA receptors, see page 2 of the specification.  As noted by the specification, perampanel, is a known AMPA receptor antagonist indicated for related seizure and epileptic disorders, see page 2 of the Specification.  As noted above, a broad and reasonable interpretation of claim 1 is the administration of a combination composition of perampanel and decanoic acid to the subject patients in need, those suffering from epilepsy and seizures. It is pointed out, claim 1 places no limitations upon dosages of either perampanel or decanoic acid. Therefore, prior art directed to the treatment of seizures and epilepsy with these two claimed compounds are relevant to the obviousness analysis/rejection.
	Regarding claims 1-3 and the combination of perampanel and decanoic acid, 
WO 2013/186570 teaches treatment of epilepsy via the administration of decanoic acid, see claims 1-47, especially claim 43.
	Regarding claims 1-3 and the claimed combination, Frampton teaches perampanel is an anti-epileptic drug, see abstract and multiple teachings within. Further, Frampton provides a rationale to combine perampanel with other forms of anti-epileptic therapies, as it is taught as an adjunctive therapy, see abstract and page 1658, column 1 last paragraph.
	The rationale to support a finding of obviousness is the combination of prior art elements according to known methods (the elements and methods of WO 570 and Frampton that both decanoic acid and perampanel are used to treat epilepsy, where perampanel is an adjunctive therapy) to predictably arrive at the claimed invention.
	Additionally, per MPEP 2144.06 I.,  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Based on the teachings of WO 570 and Frampton, as each compound (perampanel and decanoic acid) is indicated for the treatment of seizures and epilepsy, it would be prima facie obvious to combine the two for the treatment of epilepsy as claimed.
Regarding claim 4 and the limitation of either separate or sequential administration of perampanel and decanoic acid, Frampton teaches several clinical trials where it administered as an add-on (adjunctive therapy), either separate or sequentially to other therapies, see abstract. See also pages 1659-1660. 
Regarding claim 10 and the identification of a subject that would respond to AMPA receptor inhibition, Frampton teaches the identification of perampanel as a selective AMPA receptor antagonist, see abstract.  Accordingly, the skilled artisan would identify the patient population of claim 10 as being responsive to AMPA receptor inhibition as taught by Frampton.
Regarding claim 11 and the limitation of decanoic acid in the form of a triglyceride, it is known that decanoic acid is a triglyceride, and WO ‘570 teaches decanoic acid comprises at least 51 to 100% of the fatty acid content of its claimed invention, where its medium chain triglyceride MCT oil is a food grade oil, comprising more than 90% wt fatty acids, see page 8, lines 14-19.
	Regarding claims 12 and 13 and the limitation of administering decanoic acid as a food stuff, or comprised as a medical food, Frampton teaches ten carbon oils (decanoic acid is a C10 triglyceride), where its compositions can be inserted or mixed into a food substance, nutritional product, supplements, foods or beverages, see page 10, lines 1-35. 
	Regarding claim 14 and the limitation of pharmaceutically acceptable carriers, diluents or excipients, WO ‘570 teaches the use of pharmaceutically acceptable carriers for various formulations (tablets, capsules, gel caps, powders, granules, solutions, emulsion, suspension, etc.), see page 10, lines 1-9.
	Regarding claim 16, Frampton teaches perampanel is an anti-epileptic drug, see abstract and multiple teachings within. Further, Frampton provides a rationale to combine perampanel with other forms of anti-epileptic therapies, as it is taught as an adjunctive therapy, see abstract and page 1658, column 1 last paragraph. 	
	Regarding claim 17 and the claimed combination, Frampton teaches perampanel is an anti-epileptic drug, see abstract and multiple teachings within. Further, Frampton provides a rationale to combine perampanel with other forms of anti-epileptic therapies, as it is taught as an adjunctive therapy, see abstract and page 1658, column 1 last paragraph. 
	Regarding claims 18-19 wherein the composition comprises
	the decanoic acid in an amount of at least 50% by weight of the total fatty acid content of the composition,
	wherein the decanoic acid is in a form of medium chain triglycerides that are at least 50% of the total fat content of the composition, WO 570 discloses a composition suitable for human consumption wherein at least 50% of the fat is decanoic acid, see page 4, lines 11-13.
	Therefore, the claimed invention is prima facie obvious.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/186570 and Frampton Drugs (2015) 75:1657–1668, as applied to claims 1-4, 10-14, and 16-19 in view of US Pub 20160158183. 
Regarding claim 20 wherein the composition is administered in a daily dose comprising 4 mg to 12 mg of the perampanel, US Pub 183 discloses Generally, the AED can be administered to the animal in any amount that is sufficient for treatment of epilepsy. In one embodiment, the AED can be administered in an amount of about 0.1 mg/kg/day to about 50 mg/kg/day. In one aspect, the AED can be administered in an amount of 20 mg/kg/day to 30 mg/kg/day.
Regarding claim 21 and oral administration, US Pub 183 discloses a dietary regime (i.e. oral administration) of a combination of the AED and medium chain triglyceride, see claim 1.
Therefore, the claimed invention is prima facie obvious.

RESPONSE TO ATTORNEY ARGUMENTS:
	  As noted above, a broad and reasonable interpretation of claim 1 is the administration of a combination composition of perampanel and decanoic acid to the subject patients in need, those suffering from epilepsy and seizures. It is pointed out, claim 1 places no limitations upon dosages of either perampanel or decanoic acid. Therefore, prior art directed to the treatment of seizures and epilepsy with these two claimed compounds are relevant to the obviousness analysis/rejection.
	The Attorney response states that claims 1-3 have been amended to recite the limitation of about 200 g/L to about 500 g/L, so that the cited prior art fails to render the claimed invention obvious.
	The Attorney response states unexpected results (based off the limitations of decanoic acid in a concentration about 200 g/L to about 500 g/L) are achieved, see pages 6-7 of the response. 
	The Attorney response argues that Example of the specification notes that 1 to 4 micromolar perampanel decreases the IC50 (increases the affinity) of decanoic acid from 500 to 100 and 40 micromolar in GluA2/3 APMA receptors.  See also GluA1/2APMA receptors. See also Inset of Figures 2B and 2C, as well as  Inset of Figure 2E and 2F. 	
	The Attorney response notes that the cell based assays of Example 2 were designed to mimic the human condition,  as per Exhibit 1 included and Exhibit 2 (Schoeler), and the data sheet for K. Vita (Exhibit 3) confirming it has 245 g/L decanoic acid.
	The Examiner takes notes of these results delineating lowered IC50 (increased affinity) of the decanoic acid as noted by the Attorney response.  While it is noted that comparisons of lowered IC50 of decanoic acid vs combinations with decanoic acid and perampanel, the examiner respectfully requests further explanation of how this is necessarily demonstrative of a synergistic activity, as it appears there is no placebo comparison, i.e. a placebo and decanoic acid combination, to be compared with the perampanel  and decanoic acid. 
	With regard to the arguments noting the use of the commercial product for the studies, K. Vita with the concentration of 245 g/L the examiner address the concentration limitation as follows. The concentration limitation  o describe the concentration of the decanoic acid in terms of about 200 g/L to about 500 g/L, does not overcome the cited art, as it merely describes the source of the decanoic acid and not necessarily the amount of decanoic acid actually administered to the patient.  In other words, the actual amount of decanoic acid actually administered to the patient can vastly vary as it is volume dependent. As the limitation does not necessarily disclose an amount administered, the cited prior art disclosing the administration of decanoic acid remains applicable. 

Conclusion
	In summary, no claims are allowed.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
    

    
        1 3-(2-Cyanophenyl)-5-(2-pyridyl)-1-phenyl-1,2-dihydropyridin-2-one